Per Curiam.
Paul Kingston, a thirteen-year-old boy, brought this action through his father as parent and next friend against George R. Blake, the owner of a school bus, and William Bruns, the operator of the bus, claiming damages for injuries allegedly sustained when the boy struck the top of his *715head on an exposed portion of the metal door frame of the bns as he was alighting. He alleged that a strip of protective rubber molding was missing from the portion of the bus frame into which the folding door recessed, thus exposing a sharp steel edge. From the judgment on a verdict for the plaintiff in the amount of $2000, the defendants have appealed, claiming error in the denial of the defendants’ motions to set aside the verdict and for judgment notwithstanding the verdict. The claims of error in the court’s charge have been withdrawn.
The rulings on both motions are reviewed on the evidence, not on the finding. State v. Devine, 149 Conn. 640, 654, 183 A.2d 612; Palmieri v. Macero, 146 Conn. 705, 707, 155 A.2d 750; Messier v. Zanglis, 144 Conn. 449, 455, 133 A.2d 619; Pierce v. Albanese, 144 Conn. 241, 256, 129 A.2d 606. In such a review, we must accord to the plaintiff the most favorable inferences and conclusions which the evidence will admit. Snyder v. Pantaleo, 143 Conn. 290, 295, 122 A.2d 21. Under § 718 of the 1963 Practice Book, the defendants could either print no evidence in an appendix to their brief or print all the relevant evidence. Smith v. Housing Authority, 144 Conn. 13, 14, 127 A.2d 45. They adopted the former course, leaving to the plaintiff the task of stating the evidence which he deemed relevant. An examination of the evidence narrated and quoted in the appendix to the plaintiff’s brief discloses ample support for the verdict in his favor.
There is no error.